Order entered May 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01284-CV

                          KENNETH LEO BUHOLTZ, Appellant

                                               V.

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02337-2018

                                           ORDER
       Before the Court is appellant’s May 15, 2019 “Clerk’s Record Request for Companion

Case #006-01691-2018”, which is currently pending in the trial court. We DENY the motion.

        We DIRECT the Clerk of this Court to send appellant a paper copy of the clerk’s record

filed on December 3, 2018 and the supplemental clerk’s record filed on May 3, 2019. On the

Court’s own motion, we extend the time for appellant’s brief on the merits to June 20, 2019.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE